PER CURIAM.
Petitioner Mack Delaney Mason filed with this Court a pro se petition for writ of habeas corpus alleging he was denied his right to an appeal following a criminal conviction. The petition presented a prima facie Anders v. California, 1967, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493, case and we required a return from Respondent. The return has been received; it does not discuss the Anders issue.
Accordingly, we are herewith transferring the cause to the District Court of Appeal, Fourth District, with directions to consider the same in the light of Baggett v. Wainwright, Fla.1969, 229 So.2d 239.
It is so ordered.
ERVIN, Acting C. J., and CARLTON, ADKINS, BOYD and McCAIN, JJ., concur.